Citation Nr: 0710402	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic otitis media with mastoidectomy and 
hearing loss of left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to April 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which confirmed and continued a 
previous denial for defective hearing with bilateral, 
chronic, otitis media with associated residuals of a left 
mastoidectomy.

The veteran presented testimony before the Board in September 
2006.  The transcript has been obtained and associated with 
the claims folder.  


FINDING OF FACT

Evidence submitted since the February 1994 RO decision is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for chronic 
otitis media with mastoidectomy and hearing loss of left ear.


CONCLUSION OF LAW

Evidence received since the final February 1994 determination 
wherein the RO confirmed a previous denial of the veteran's 
claim of entitlement to service connection for chronic otitis 
media with mastoidectomy and hearing loss of left ear
is not new and material, and the veteran's claim for that 
benefit is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.302, 20.1103 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a June 2001 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  He was also 
advised not to submit duplicates of evidence previously 
submitted.  

In his claim to reopen and subsequent correspondence, 
including his substantive appeal, the veteran acknowledged 
his understanding that his claim was one based upon 
aggravation, and he even cited to pertinent regulations.  
Subsequently, he submitted a medical statement from his 
private physician.

In a June 2003 letter, the veteran was advised of the need to 
submit new and material evidence, and what those terms meant.  
He responded to the letter with an authorization for release 
of information, and those identified records were obtained.  
In an April 2006 letter the RO informed the veteran of the 
reason his claim for service connection was previously 
denied, that to reopen his claim new and material evidence 
must be submitted, and what qualifies as new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  The veteran 
responded in April 2006 that he had no additional evidence to 
submit in support of his claim.  

Notice consistent with the provisions of Dingess was provided 
to the veteran in March 2006 and June 2006.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service private 
medical records.  The veteran presented testimony before the 
Board in September 2006.  The transcript has been obtained 
and associated with the claims folder.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at the September 2006 hearing; service 
medical records; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  When a claim is disallowed by the Board 
and not appealed, that decision becomes final and a claim 
based on the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Here, the veteran seeks to reopen a claim for service 
connection for chronic otitis media with mastoidectomy and 
hearing loss of left ear, last finally denied by the RO in 
February 1994.  Specifically, the veteran asserts that he did 
not argue for service connection on an aggravation basis 
during his original claim in 1954 and thus, his contentions 
are "new" and should be sufficient grounds to reopen his 
claim.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, as was the case in this matter, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its April 1954 rating decision, 
the RO denied service connection for bilateral defective 
hearing with chronic otitis media and associated residuals of 
a left mastoidectomy on the basis that the condition existed 
prior to service.  The RO further found that there was no 
incident of service to which aggravation could be 
attributable.  In his notice of disagreement and substantive 
appeal at that time, the veteran argued that he entered 
service and was found fit for service.  He stated that due to 
the exposure of loud blasts in basic training, he developed 
an ear condition that needed medical attention, and was 
subsequently found to have a slight hearing loss in his left 
ear.  He further indicated that after a mastoid operation was 
performed in service he underwent a substantial hearing loss 
in his left ear and constant drainage.

In July 1955, the Board affirmed the denial on the basis that 
the veteran had chronic bilateral aural disease prior to 
service, and that surgical intervention during service was 
remedial in nature.  The Board further found that 
manifestations during service were similar to those reported 
to have existed prior to service and did not establish 
increase in the severity or aggravation of the basic 
condition during service or at discharge.  Thereafter, on 
multiple occasions, the veteran tried to reopen his claim and 
was last denied by the RO in a February 1994 decision.  

Of record at the time of the February 1994 decision were the 
veteran's service medical records.  These records indicated 
the veteran began experiencing discharge from his left ear 
with pain and dizziness shortly after his enlistment.  It was 
noted the veteran had chronic infections all his life with 
frequent earaches, discharge and deafness.  The veteran 
indicated that at one time he attended a school for the deaf 
as a child.  In June 1953, the veteran underwent a left 
endural radical mastoidectomy.  Some labyrinthitis was noted 
in July 1953.  Thereafter, the veteran was found unfit for 
the firing line or exposure to loud noises.  

In January 1954, the veteran was found to have bilateral 
deafness.  He further reported having poor hearing his whole 
life with partial deafness and frequent ear aches.  He 
indicated that he learned to lip read as a child.  A March 
1954 Medical Evaluation Board found that bilateral chronic 
otitis media existed prior to service since childhood and was 
not incurred in service or aggravated therein.  They further 
found that additional hearing loss was due to the natural 
progression of the disease.  

Evidence submitted subsequent to the February 1994 RO 
decision includes a January 2001 letter from Dr. SJS, which 
indicated the veteran had been under his care for several 
years.  Dr. SJS further stated the veteran had chronic otitis 
media of the left ear and had hearing loss due to that.

In support of his claim, the veteran also submitted duplicate 
copies of his February 1953 enlistment examination, a July 
1953 treatment note, and service letters dated in July 1953 
and August 1953.  The service letters indicated that the 
radical mastoidectomy was justified to correct labyrinthitis, 
despite the fact that a drop in hearing acuity was 
anticipated.  These letters further indicated the veteran was 
healing except for slight drainage in one area, which was 
expected to subside with periodic outpatient treatment.  They 
concluded that discharge was not being recommended at that 
time.

Treatment notes from Dr. SJS dated between 1996 and 2003 show 
the veteran was treated for cerum impaction, otitis externa, 
otitis media, and chronic mastoiditis of the left ear.  A May 
2003 letter from Dr. SJS indicated the veteran had problems 
with chronic left ear mastoiditis since 1996.  Dr. SJS 
further stated that "[e]vidently [the veteran] received a 
radical tympanomastoidectomy while in the service."  He went 
on to state that he was unaware of the condition the veteran 
was in at the time of the operation, but if the veteran was 
in an environment that would predispose him to bacteria or 
other pathogens, it "...could have made the situation worse."  

Finally, during the November 2006 Travel Board hearing, the 
veteran testified that his hearing loss pre-existed service, 
which was then aggravated by Scarlet Fever.  He indicated 
that he outgrew earaches after childhood and that hearing 
loss was only in the right ear prior to service.  He further 
testified that a blast from a bazooka type of gun fired 
during basic training knocked him down and as a result he 
began having earaches in service, drainage, and ultimately a 
mastoidectomy was performed with resulting left ear deafness.

As noted previously, the February 1994 RO decision confirmed 
a previous denial for chronic otitis media with mastoidectomy 
and hearing loss of left ear on the basis that the veteran 
had a chronic bilateral aural disease prior to service, and 
that surgical intervention during service was remedial in 
nature.  The RO further confirmed that manifestations during 
service were similar to those reported to have existed prior 
to service and did not establish increase in the severity or 
aggravation of the basic condition during service or at 
discharge.  The RO found, therefore, that the preexisting 
chronic otitis media and hearing loss of the left ear was not 
aggravated by service.

In the instant case, the veteran contends that his testimony 
and various statements are sufficient to reopen his claim as 
they contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's otitis 
media and hearing loss of the left ear; however, the Board 
does not agree.

The veteran has not submitted new or material evidence which 
shows that otitis media and hearing loss of the left ear did 
not exist prior to service or was aggravated therein beyond 
the normal progression of the disease.  The Board finds that 
the May 2003 letter from Dr. SJS which indicated that if the 
veteran was in an environment that would predispose him to 
bacteria or other pathogens during service, it "...could have 
made the situation worse," is equivocal at best.  (Emphasis 
added.)  Further, the doctor admitted that he was unaware of 
the condition the veteran was in at the time of the 
operation.  The Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, the Board finds that 
Dr. SJS's opinion is not competent evidence and is, 
therefore, not material to the matter at hand. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he was exposed to loud noise during service 
which aggravated his condition beyond the normal progression 
of the disease and resulted in his current left ear deafness.  
These are essentially the same contentions raised continually 
from 1954 until the present, and considered most recently by 
the RO in February 1994.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised.   
To the extent that the medical evidence of record received 
since the February 1994 RO decision could be deemed new, it 
is not material to the issue at hand as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.    

In light of the above, the veteran's claim of entitlement to 
service connection for chronic otitis media with 
mastoidectomy and hearing loss of left ear is not 
reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for chronic otitis 
media with mastoidectomy and hearing loss of left ear is not 
reopened, and the appeal is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


